
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1233
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Loebsack
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the University of Iowa
		  Hawkeyes wrestling team on winning the 2010 NCAA Division I National Wrestling
		  Championships.
	
	
		Whereas the University of Iowa Hawkeyes wrestling Head
			 Coach Tom Brands was named the Big Ten Coach of the Year and led the team to
			 its 23rd national title and his 3rd straight national title, and led the team
			 to its 34th Big Ten Conference title and his 3rd conference title;
		Whereas the University of Iowa Hawkeyes wrestling team was
			 represented proudly by all 10 wrestlers at the NCAA Division I National
			 Wrestling Championship, which included seniors Daniel Dennis, Brent Metcalf,
			 Ryan Morningstar, Jay Borschel, Phillip Keddy, Chad Beatty, Dan Erekson, junior
			 Jake Kerr, sophomore Montell Marion, and freshman Matt McDonough;
		Whereas the University of Iowa Hawkeyes wrestling team was
			 proudly represented by 3 NCAA Division I National Champions, which included
			 Brent Metcalf, Jay Borschel, and Matt McDonough;
		Whereas the University of Iowa Hawkeyes wrestling team had
			 a final team score of 134.5 to place them first in the NCAA Division I
			 standings;
		Whereas the University of Iowa Hawkeyes wrestling team
			 represented proudly by seniors Dan Erekson and Jay Borschel who won Big Ten
			 titles at the Big Ten Championships;
		Whereas the University of Iowa Hawkeyes wrestling team was
			 honored by having 8 all-Americans with Daniel Dennis, Brent Metcalf, Ryan
			 Morningstar, Jay Borschel, Phillip Keddy, Dan Erekson, Montell Marion, and Matt
			 McDonough being named;
		Whereas the current University of Iowa Hawkeyes wrestling
			 team has continued the teams winning history which includes another undefeated
			 regular season, 34 Big Ten Conference Championships, and 23 NCAA Division I
			 National Wrestling Championships;
		Whereas the University of Iowa Hawkeyes wrestling team has
			 a rich tradition and history of producing champions and outstanding collegiate
			 athletes and coaches since the program began in 1911;
		Whereas former University of Iowa Hawkeyes wrestling Head
			 Coach and Olympic Gold Medalist Dan Gable helped establish one of the most
			 successful wrestling programs in the Nation and is commended for his past
			 leadership and guidance; and
		Whereas the University of Iowa Hawkeyes wrestling team
			 have brought honor to themselves, the University of Iowa, the City of Iowa
			 City, and the State of Iowa: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the University of Iowa Hawkeyes
			 wrestling team for winning the 2010 NCAA Division I National Wrestling
			 Championship; and
			(2)congratulates the University of Iowa
			 Hawkeyes wrestling team on winning their 23rd national title and finishing the
			 season with a perfect 23–0 overall record and a perfect 8–0 conference record
			 ending the season on a 61-match winning streak.
			
